                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ROBIN SPENCE HARRIS,                   )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )         1:18CV248
                                       )
ANDREW M. SAUL,                        )
Commissioner of Social                 )
Security,1                             )
                                       )
                  Defendant.           )


                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff, Robin Spence Harris, brought this action pursuant

to the Social Security Act (the “Act”) to obtain judicial review of

a final decision of Defendant, the Commissioner of Social Security,

denying    Plaintiff’s     claim    for    Disability    Insurance     Benefits

(“DIB”).     (Docket Entry 2.)        Defendant has filed the certified

administrative record (Docket Entry 9 (cited herein as “Tr. __”)),

and both parties have moved for judgment (Docket Entries 11, 13;

see also Docket Entry 12 (Plaintiff’s Memorandum); Docket Entry 14

(Defendant’s Memorandum)).         For the reasons that follow, the Court

should enter judgment for Defendant.



      1
        The United States Senate confirmed Andrew M. Saul as the Commissioner of
Social Security on June 4, 2019, and he took the oath of office on June 17, 2019.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul
is substituted for Nancy A. Berryhill as the Defendant in this suit. Neither the
Court nor the parties need take any further action to continue this suit by
reason of the last sentence of section 205(g) of the Social Security Act, 42
U.S.C. § 405(g).
                           I.   PROCEDURAL HISTORY

     Plaintiff applied for DIB, alleging a disability onset date of

December 24, 2012.       (Tr. 205-11.)      Upon denial of that application

initially (Tr. 96-109, 133-41) and on reconsideration (Tr. 110-24,

143-50),     Plaintiff    requested    a     hearing       de    novo     before   an

Administrative Law Judge (“ALJ”) (Tr. 151-52).                     Plaintiff, her

attorney, and a vocational expert (“VE”) attended the hearing.

(Tr. 32-81.)      The ALJ subsequently determined that Plaintiff did

not qualify as disabled under the Act.             (Tr. 11-26.)         The Appeals

Council thereafter denied Plaintiff’s request for review (Tr. 1-5,

9-10,   191-92,    391-92),     thereby     making    the       ALJ’s   ruling     the

Commissioner’s final decision for purposes of judicial review.

     In    rendering     that   decision,    the     ALJ    made    the    following

findings:

     1.   [Plaintiff] meets the insured status requirements of
     the . . . Act through June 30, 2017.

     2.   [Plaintiff] has not engaged in substantial gainful
     activity since December 24, 2012, the alleged onset date.

     . . .

     3.   [Plaintiff] has the following severe impairments:
     bipolar disorder, anxiety disorder, and obesity.

     . . .

     4.   [Plaintiff] does not have an impairment or
     combination of impairments that meets or medically equals
     the severity of one of the listed impairments in 20 CFR
     Part 404, Subpart P, Appendix 1.

     . . .

                                      2
     5.   . . . [Plaintiff] has the residual functional
     capacity to perform light work . . . except that
     [Plaintiff] must have the option to alternate between a
     [sic] sitting and standing, in that for every 45 minutes
     of standing [Plaintiff] requires 15 minutes of sitting.
     [Plaintiff] can occasionally climb ramps and stairs, but
     is unable to climb ladders, ropes, or scaffolds.
     [Plaintiff] can have no more than occasionally [sic]
     exposure to extreme heat, cold, or humidity. [Plaintiff]
     cannot work around workplace hazards such as unprotected
     heights,   moving   machinery, or     bodies  of   water.
     [Plaintiff] can perform simple, routine, repetitive
     tasks, involving no more than simple, short instructions,
     simple work-related decisions, few work-related changes,
     and is unable to perform work at a fixed production rate
     or pace.    [Plaintiff] is unable to interact with the
     general public, but can occasionally interact with
     coworkers and supervisors.

     . . .

     6.    [Plaintiff] is unable to perform any past relevant
     work.

     . . .

     10. Considering [Plaintiff’s] age, education, work
     experience, and residual functional capacity, there are
     jobs that exist in significant numbers in the national
     economy that [Plaintiff] can perform.

     . . .

     11. [Plaintiff] has not been under a disability, as
     defined in the . . . Act, from December 24, 2012, through
     the date of this decision.

(Tr. 16-26 (internal parenthetical citations omitted).)

                         II.   DISCUSSION

     Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”       Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).   However, “the scope


                                 3
of . . . review of [such a] decision . . . is extremely limited.”

Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).             Plaintiff has

not established entitlement to relief under the extremely limited

review standard.

                      A.     Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).            Instead, “a

reviewing   court must      uphold   the   factual   findings    of   the   ALJ

[underlying the denial of benefits] if they are supported by

substantial evidence and were reached through application of the

correct legal standard.” Hines, 453 F.3d at 561 (internal brackets

and quotation marks omitted).

     “Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (quoting

Richardson v. Perales, 402 U.S. 389, 390 (1971)).          “It consists of

more than a mere scintilla of evidence but may be somewhat less

than a preponderance.”       Mastro v. Apfel, 270 F.3d 171, 176 (4th

Cir. 2001) (internal brackets and quotation marks omitted).                 “If

there is evidence to justify a refusal to direct a verdict were the

case before a jury, then there is substantial evidence.”              Hunter,

993 F.2d at 34 (internal quotation marks omitted).

     “In reviewing for substantial evidence, the [C]ourt should not

undertake   to   re-weigh    conflicting     evidence,   make    credibility

                                      4
determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Social Security Commissioner].” Mastro, 270 F.3d at

176 (internal brackets and quotation marks omitted).                        “Where

conflicting evidence allows reasonable minds to differ as to

whether    a    claimant       is   disabled,    the   responsibility    for     that

decision falls on the [Social Security Commissioner] (or the ALJ).”

Id. at 179 (internal quotation marks omitted).                   “The issue before

[the Court], therefore, is not whether [the claimant] is disabled,

but whether the ALJ’s finding that [the claimant] is not disabled

is supported by substantial evidence and was reached based upon a

correct application of the relevant law.” Craig v. Chater, 76 F.3d

585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in       any    substantial     gainful    activity   by    reason   of    any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting       42     U.S.C.    §   423(d)(1)(A)).2        “To    regularize     the


      2
        The Act “comprises two disability benefits programs.       [DIB] . . .
provides benefits to disabled persons who have contributed to the program while
employed. The Supplemental Security Income Program . . . provides benefits to
indigent disabled persons. The statutory definitions and the regulations . . .

                                           5
adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . promulgated . . . detailed regulations incorporating

longstanding medical-vocational evaluation policies that take into

account   a   claimant’s   age,    education,   and   work   experience    in

addition to [the claimant’s] medical condition.”               Id.    “These

regulations    establish     a    ‘sequential   evaluation     process’    to

determine whether a claimant is disabled.” Id. (internal citations

omitted).

      This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of Soc. Sec. Admin., 174 F.3d 473, 475 n.2

(4th Cir. 1999).3      A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is


for determining disability governing these two programs are, in all aspects
relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1 (internal
citations omitted).

      3
        “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[government] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                      6
working, benefits are denied.         The second step determines if the

claimant is ‘severely’ disabled.          If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177. Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.4    Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can “perform past relevant

work”; if so, the claimant does not qualify as disabled.               Id. at

179-80.     However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the RFC] and [the claimant’s]

vocational capabilities (age, education, and past work experience)

to adjust to a new job.”        Hall, 658 F.2d at 264-65.        If, at this

      4
        “RFC is a measurement of the most a claimant can do despite [the
claimant’s] limitations.” Hines, 453 F.3d at 562 (noting that administrative
regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and
continuing basis . . . [which] means 8 hours a day, for 5 days a week, or an
equivalent work schedule” (internal emphasis and quotation marks omitted)). The
RFC includes both a “physical exertional or strength limitation” that assesses
the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy
work,” as well as “nonexertional limitations (mental, sensory, or skin
impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only
after [the ALJ] considers all relevant evidence of a claimant’s impairments and
any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.

                                      7
step, the government cannot carry its “evidentiary burden of

proving that       [the    claimant]    remains    able   to    work    other    jobs

available in the community,” the claimant qualifies as disabled.

Hines, 453 F.3d at 567.5

                            B.   Assignment of Error

      Plaintiff’s sole assignment of error contends that “[t]he ALJ

erred by    failing       to analyze     the opinion      evidence      from    every

treating and examining source in accordance with the regulations,

[SSA] policy, and Fourth Circuit precedent.”                (Docket Entry 12 at

3   (bold    font,       underscoring,       and   single-spacing       omitted).)

According     to     Plaintiff,        “[t]he      ALJ    failed       to   provide

‘good/specific/supported’ reasons for rejecting the work preclusive

limitations” offered by treating psychiatrist Dr. Shamsher S.

Ahluwalia, treating therapist Kristina Odom,6 and consultative

psychiatric examiner Dr. Daniel W. Bradford (id. at 8 (bold font,

underscoring,      and    single-spacing       omitted)),      and   neglected     to

evaluate those opinions under the factors listed in 20 C.F.R.



      5
        A claimant thus can qualify as disabled via two paths through the SEP.
The first path requires resolution of the questions at steps one, two, and three
in the claimant’s favor, whereas, on the second path, the claimant must prevail
at steps one, two, four, and five. Some short-hand judicial characterizations
of the SEP appear to gloss over the fact that an adverse finding against a
claimant on step three does not terminate the analysis. See, e.g., Hunter, 993
F.2d at 35 (“If the ALJ finds that a claimant has not satisfied any step of the
process, review does not proceed to the next step.”).

      6
        Certain medical records refer to Kristina Odom as Kristina Saravia (see,
e.g., Tr. 644); however, for ease of reading, this Recommendation will refer to
her as “Therapist Odom.”

                                         8
§ 404.1527(c) (see id. at 9-11).       According to Plaintiff, those

errors by the ALJ qualify as prejudicial, because the medical

opinions at issue “(1) contain far greater, and more detailed

limitations than contained within the ALJ’s RFC finding; and (2)

met Plaintiff’s burden to come forward with evidence establishing

that she is ‘disabled’” (id. at 7).     Those contentions fall short.

1.   Opinions of Dr. Ahluwalia

     Dr.   Ahluwalia   completed       an   undated   “Mental   Health

Questionnaire” (Tr. 750-52) in which he opined that Plaintiff

suffered from multiple symptoms of depression, mania, and anxiety

(see Tr. 750-51), which resulted in “clear impairment in social

emotions and occupational functioning” (Tr. 751).       Dr. Ahluwalia

further opined that Plaintiff’s symptoms caused her to suffer

marked limitation in her ability to complete daily activities and

function socially, moderate limitation in her ability to maintain

concentration, persistence, or pace, and extreme “[e]pisodes of

deterioration or decompensation in work or work-like settings.”

(Tr. 752.) According to Dr. Ahluwalia, Plaintiff would likely miss

work more than four days per month as a result of her impairments.

(Id.)

     The ALJ analyzed and weighed Dr. Ahluwalia’s opinions as

follows:

     [Dr. Ahluwalia’s] opinion is given little weight.
     Although a treating source, Dr. Ahluwalia’s opinions are
     not consistent with evidence that [Plaintiff] is able to

                                   9
     bathe, feed, and dress herself, and has been assessed as
     having no limitations in activities of daily living [(Tr.
     287, 631, 669)]. His opinion is also inconsistent with
     evidence that [Plaintiff] experienced improvement with
     medication, and has been described as stable recently in
     the record [(Tr. 757, 763, 766, 768, 770, 776, 778, 780,
     782, 849, 860, 916, 919, 926)].

(Tr. 23 (emphasis added).)

     Plaintiff first contends that “the ALJ did not acknowledge or

discuss the [SSA]’s clear preference for treating source evidence”

(Docket Entry 12 at 9 (quoting 20 C.F.R. § 404.1527(c)(2)(ii)

(“‘[W]hen the treating source has reasonable knowledge of your

impairment(s), we will give the source’s opinion more weight than

we would give it if it were from a nontreating source.’” (bold font

omitted))), and notes that “[t]he ALJ did not find, or even

suggest, that Dr. Ahluwalia . . . lack[ed] ‘reasonable knowledge’

of Plaintiff’s impairments” (id. at 10).             However, as emphasized

above, the ALJ expressly recognized Dr. Ahluwalia as “a treating

source.”   (Tr. 23.)

     Next, Plaintiff asserts that, “in the Fourth Circuit, the

opinion of a claimant’s treating physician must be given great

weight   and   may   only   be   disregarded    if     there    is    ‘persuasive

contradictory    evidence.’”       (Docket     Entry    12     at    10   (emphasis

omitted) (quoting Johnson v. Barnhart, 434 F.3d 650, 655 (4th Cir.

2005), and Craig, 76 F.3d at 590 (in turn quoting Coffman v. Bowen,




                                     10
829 F.2d 514, 518 (4th Cir. 1987))).)7           However, that phrasing of

the “treating physician rule” no longer represents the governing

standard. See Stroup v. Apfel, No. 96-1722, 205 F.3d 1334 (table),

2000 WL 216620, at *5 (4th Cir. Feb. 24, 2000) (unpublished) (“The

1991 regulations supersede the ‘treating physician rule’ from our

prior case law.”); Shrewsbury v. Chater, No. 94-2235, 68 F.3d 461

(table), 1995 WL 592236, at *2 n.5 (4th Cir. Oct. 6, 1995)

(unpublished) (“As regulations supersede contrary precedent, the

cases cited by [the plaintiff] defining the scope of the ‘treating

physician rule’ decided prior to 20 C.F.R. § 416 and related

regulations are not controlling.” (internal citation omitted));

accord Brown v. Astrue, Civil Action No. 10-1238, 2013 WL 937549,

at *4 (D. Md. Mar. 8, 2013) (unpublished); Benton v. Astrue, Civil

Action No. 0:09-892, 2010 WL 3419272, at *1 (D.S.C. Aug. 30, 2010)

(unpublished); Pittman v. Massanari, 141 F. Supp. 2d 601, 608


      7
        Plaintiff’s manner of citation to Johnson and Craig creates a misleading
impression, in that neither case endorsed the formulation for the treating
physician rule Plaintiff would attribute to them; to the contrary Johnson merely
included the phrase “persuasive contradictory evidence” in a parenthetical
characterizing Craig as “upholding ALJ’s rejection of treating physician’s
opinion because the record contained persuasive contradictory evidence and the
treating physician’s notes contradicted his opinions,” Johnson, 434 F.3d at 655,
and Craig simply used the words “persuasive contradictory evidence” in repeating
the plaintiff’s invocation of Coffman, 829 F.2d at 517, see Craig, 76 F.3d at
589. Moreover, in Johnson, the Fourth Circuit did not apply any formulation of
the treating physician rule because it determined that the opinion at issue was
“not relevant to [its] inquiry,” Johnson, 434 F.3d at 655, and in Craig, the
Fourth Circuit applied the post-Coffman version of the treating physician
regulation which allows for discounting of treating physician opinions not only
where the record “contains persuasive contradictory evidence,” but also where
such opinions are “inconsistent with other substantial evidence,” Craig, 76 F.3d
at 590. In other words, Johnson and Craig, at most, recognize that “persuasive
contradictory evidence” provides a sufficient basis to disregard a treating
physician opinion, without making such evidence necessary to do so.

                                      11
(W.D.N.C. 2001); Ward v. Chater, 924 F. Supp. 53, 55-56 (W.D. Va.

1996).

       Under the proper standard, the treating source rule does

generally require an ALJ to give controlling weight to the opinion

of a treating source regarding the nature and severity of a

claimant’s impairment. See 20 C.F.R. § 404.1527(c)(2) (“[T]reating

sources . . . provide a detailed, longitudinal picture of [a

claimant’s]      medical     impairment(s)       and     may   bring    a     unique

perspective to the medical evidence that cannot be obtained from

the objective medical findings alone or from reports of individual

examinations,       such     as   consultative         examinations     or     brief

hospitalizations.”).         The rule also recognizes, however, that not

all treating source opinions merit the same deference.                  The nature

and extent of each treatment relationship appreciably tempers the

weight     an     ALJ      affords   an       opinion.         See     20     C.F.R.

§ 404.1527(c)(2)(ii).        Moreover, as subsections (2) through (4) of

the rule detail, a treating source’s opinion, like all medical

opinions, deserves deference only if well-supported by medical

signs    and    laboratory    findings    and    consistent     with    the    other

substantial evidence of record.            See 20 C.F.R. § 404.1527(c)(2)-

(4).     “[I]f a physician’s opinion is not supported by clinical

evidence or if it is inconsistent with other substantial evidence,

it should be accorded significantly less weight.”                Craig, 76 F.3d

at 590 (emphasis added).

                                         12
       Here, in accordance with the above-quoted authority, the ALJ

found that Dr. Ahluwalia’s opinions neither harmonized with his own

records nor with other evidence in the record.               (See Tr. 23.)      In

that regard, the ALJ found that Dr. Ahluwalia’s opinions lacked

consistency with evidence of Plaintiff’s stability and improvement

with medication, which evidence included two of Dr. Ahluwalia’s own

treatment notes, dated January 23, 2015, and November 30, 2015.

(See id. (citing, inter alia, Tr. 763 (11/30/15 office visit noting

that    Plaintiff’s    “condition      appear[ed]       to   be    stable,”    “no

psychiatric complaints [we]re expressed,” and “no apparent serious

mental status abnormalities” existed), 919 (1/23/15 treatment note

reflecting that Plaintiff “[wa]s stable,” “doing well on current

medication   regimen,”       and   “present[ed]    as   calm,     friendly,    and

relaxed”)).) The ALJ also supplied substantial evidence to support

his    observation    that     Dr.   Ahluwalia’s    marked        limitation   in

Plaintiff’s ability to engage in daily activities conflicted with

evidence     that     Plaintiff      could   perform         those    activities

independently.       (See id. (citing Tr. 287 (Third Party Function

Report completed by Plaintiff’s live-in friend reporting that

Plaintiff cooks and cleans), 631 (report of Dr. Bradford reflecting

that Plaintiff “report[ed] being able to bathe, feed, and dress

herself”), 669 (3/22/16 treatment note indicating “no limitations

in activities of daily living”)).)



                                       13
     Plaintiff    additionally   faults      the   ALJ   for   “fail[ing]   to

acknowledge that the [SSA] generally prefers the opinion of Dr.

Ahluwalia . . . as [an] examining source[].”              (Id. (quoting 20

C.F.R. § 404.1527(c)(1) (“‘Generally, we give more weight to the

opinion of a source who has examined you than to the opinion of a

source who has not examined you.’”)).)         However, the ALJ expressly

discussed the occasions on which Dr. Ahluwalia examined Plaintiff

(see Tr. 21 (“The record reflects that [Plaintiff] had extensive

mental   health   treatment   from    2014    through     2016   with   [Dr.]

Ahluwalia.”)) and, by recognizing Dr. Ahluwalia as “a treating

source” (Tr. 23), the ALJ necessarily recognized Dr. Ahluwalia as

an examining source.

2.   Opinions of Therapist Odom

     Therapist Odom evaluated Plaintiff on July 22, 2014, and then

opined as follows:

     [Plaintiff] continues to need outpatient treatment. She
     continues to exhibit symptoms of an emotional disorder
     that interfere with day to day functioning[,] that
     adversely affect her relationships[,] that have an
     adverse affect [sic] or impairs [sic] her work
     performance[,] and she is unable to alleviate these
     symptoms on her own[] and is in need of medication
     management.

(Tr. 642.)   The ALJ accorded those opinions “some weight,” noting

that “[l]icensed clinical social workers [like Therapist Odom] are

not identified as acceptable medical sources, but ‘other’ sources,”

and that “reports about an impairment must come from acceptable


                                     14
medical sources.”   (Tr. 23.)   The ALJ further found that Therapist

Odom’s opinions lacked consistency “with evidence that [Plaintiff]

experienced improvement with medication, and ha[d] been described

as stable recently in the record” (id. (citing Tr. 757, 763, 766,

768, 770, 776, 778, 780, 782, 849, 860, 916, 919, 926)), but

harmonized “with [Plaintiff] being observed at times with anxiety

symptoms, which she reported worsened in September 2016” (id.

(citing Tr. 641, 753, 785)).

     Plaintiff   objects   to   the    ALJ   “not   acknowledg[ing]   or

discuss[ing] the [SSA]’s clear preference for treating source

evidence”   (Docket    Entry    12     at    9   (quoting   20   C.F.R.

§ 404.1527(c)(2)(ii) (“‘[W]hen the treating source has reasonable

knowledge of your impairment(s), we will give the source’s opinion

more weight than we would give it if it were from a nontreating

source.’” (bold font omitted))), and notes that “[t]he ALJ did not

find, or even suggest, that . . . Therapist [Odom] lack[ed]

‘reasonable knowledge’ of Plaintiff’s impairments” (id. at 10).

However, Plaintiff has conceded (see id. at 11) and the ALJ

correctly recognized (see Tr. 23), that Therapist Odom does not

constitute an “acceptable medical source” under the regulations, 20

C.F.R. § 404.1513(a) (defined to include, inter alia, “[l]icensed

or certified psychologists”), but rather an “[o]ther source[],” 20




                                  15
C.F.R. § 404.1513(d)(1).8 Social Security Ruling 06-03p, Titles II

and XVI: Considering Opinions and Other Evidence from Sources Who

Are   Not   “Acceptable     Medical    Sources”     in   Disability     Claims;

Considering Decisions on Disability by Other Governmental and

Nongovernmental Agencies, 2006 WL 2329939 (Aug. 9, 2006) (“SSR 06-

03p”)   addresses     the   significance     of   the    distinction    between

“acceptable medical sources” and “other sources” as follows:

      The distinction between “acceptable medical sources” and
      other health care providers who are not “acceptable
      medical sources” is necessary for three reasons. First,
      we need evidence from “acceptable medical sources” to
      establish the existence of a medically determinable
      impairment. Second, only “acceptable medical sources”
      can give us medical opinions. Third, only “acceptable
      medical sources” can be considered treating sources . . .
      whose medical opinions may be entitled to controlling
      weight.

SSR 06-03p, 2006 WL 2329939, at *2 (emphasis added) (internal

citations omitted). Thus, Plaintiff’s assertion that the ALJ erred

by not explicitly recognizing Therapist Odom as a “treating source”

(Docket Entry 12 at 9-10) lacks any merit.9


      8
        Applicable to claims filed on or after March 27, 2017, the Commissioner
enacted substantial revisions to Section 404.1513. This Recommendation applies
the version of Section 404.1513 in effect on July 26, 2013, the protective filing
date of Plaintiff’s instant claim for DIB (see Tr. 14).

      9
        Notably, Plaintiff does not argue that Therapist Odom worked so closely
under a psychiatrist’s supervision that she offered her opinions while acting as
the agent of an acceptable medical source (see Docket Entry 12 at 11). See
generally Taylor v. Commissioner of Soc. Sec. Admin., 659 F.3d 1228, 1234 (9th
Cir. 2011) (holding that nurse practitioner could qualify as “acceptable medical
source” where she worked under physician’s close supervision such that she acted
as physician’s agent); Padrta v. Colvin, No. 3:12–CV–01521, 2014 WL 1236185, at
*6 (D. Or. Mar. 25, 2014) (unpublished) (holding where “[t]here is no evidence
that the nurse practitioner work[ed] closely with and [wa]s supervised by an
acceptable medical source[,] . . . the ALJ is only required to give a germane

                                       16
      Plaintiff    nevertheless        contends   that   the   ALJ    must   still

evaluate opinions from          “other sources” like Therapist Odom under

the “factors set forth in 20 C.F.R. § 404.1527(c)” (id. at 11), and

argues   that,    “the    ALJ    failed    to   acknowledge    that   the    [SSA]

generally prefers the opinion of . . . Therapist [Odom] as [an]

examining source[]” (id. at 10 (quoting 20 C.F.R. § 404.1527(c)(1)

(“‘Generally, we give more weight to the medical opinion of a

source who has examined you than to the medical opinion of a

medical source      who   has    not   examined    you.’”))).        However,   in

accordance with Section 404.1527(c), the ALJ found that Therapist

Odom’s opinions neither harmonized with her own records nor with

other evidence in the record.           (See Tr. 23.)     In that regard, the

ALJ found that Therapist Odom’s opinions lacked consistency with

evidence of Plaintiff’s stability and improvement with medication,

which evidence included Therapist Odom’s own treatment note dated



reason to reject [the nurse practitioner’s] opinion”); see also Martin v. Colvin,
No. 1:14CV516, 2015 WL 5944455, at *10 (M.D.N.C. Oct. 13, 2015) (unpublished)
(instructing ALJ to reassess conclusion that counselor did not constitute
acceptable medical source where supervising psychologist signed off on
counselor’s opinions), recommendation adopted, slip op. (M.D.N.C. Nov. 3, 2015)
(Biggs, J.). Moreover, although Plaintiff visited Simrun Health Services, Inc.
(later identified as Trinity Behavioral Healthcare PC) on multiple occasions from
2013 to 2016 (see Tr. 617-28, 637-47, 748-86, 899-940), the record contains only
one treatment record from Therapist Odom on July 22, 2014, the same date that
Therapist Odom provided the opinion in question. (See Tr. 638-42.) Thus, doubt
exists whether, at the time Therapist Odom prepared the opinion at issue, she
would qualify as a treating source under the regulations, even if she constituted
an “acceptable medical source.”     See 20 C.F.R. § 404.1527(c)(i) (“When the
treating source has seen [a claimant] a number of times and long enough to have
obtained a longitudinal picture of [the claimant’s] impairment, [the SSA] will
give the source’s opinion more weight then [the SSA] would give it if it were
from a nontreating source.”).

                                          17
July 22, 2014.    (See id. (citing, inter alia, Tr. 782 (noting that

Plaintiff “ha[d] not had a bad depressive episode since April

[2014], [and] report[ed] that she [wa]s stable at th[at] point”)).)

Moreover, the ALJ’s analysis of Therapist Odom’s opinions clearly

acknowledged     that   she    examined      Plaintiff      (see    Tr.        23),    and

Plaintiff cites no authority requiring ALJ to explicitly discuss

every factor in Section 404.1527(c).                   See Moore v. Colvin, No.

6:15-cv-2430,    2016   WL     4374847, at        *2    (D.S.C.    Aug.    17,    2016)

(unpublished)    (observing      that    “the      Fourth    Circuit       ha[d]       not

mandated   an    express      discussion     of    each     factor”       in    Section

404.1527(c)).

3.   Opinions of Dr. Bradford

     On March 31, 2014, Dr. Bradford performed a consultative

psychiatric evaluation of Plaintiff (see Tr. 630-36), and diagnosed

Plaintiff with bipolar disorder type I, most recent episode manic,

and rule-out post-traumatic stress disorder (see Tr. 634).                            As a

result of those impairments, Dr. Bradford opined that Plaintiff

would suffer moderate difficulty performing work activities on a

consistent basis (see Tr. 634), marked difficulty interacting with

co-workers and the public, as well as dealing with the stress of a

competitive work environment, but no difficulty understanding and

accepting instructions from supervisors (see Tr. 635).

     The ALJ discussed Dr. Bradford’s opinions, and then afforded

them “little weight,” noting that Dr. Bradford’s marked limitations

                                        18
conflicted “with evidence that [Plaintiff] experienced improvement

with medication, and ha[d] been described as stable recently in the

record.”    (Tr. 22 (citing Tr. 757, 763, 766, 768, 770, 776, 778,

780, 782, 849, 860, 916, 919, 926).)                   The ALJ further found that

Dr. Bradford’s opinions lacked consistency “with evidence that

[Plaintiff]      was   able     to   return       to    college    in       2016,      which

suggest[ed] that she [wa]s capable of a degree of functioning that

[wa]s inconsistent with th[ose] opinion[s].”                   (Id. (citing Tr. 849

(reflecting Plaintiff’s statement to medical provider that “she

[wa]s ok to go home as she [wa]s worried about her college and

[could not] miss class”).)

       Consultative examiners such as Dr. Bradford do not constitute

treating     sources      under      the        regulations,       see       20     C.F.R.

§     404.1527(c)(2),     and     thus     their       opinions,      as     a    general

proposition, do not warrant controlling weight, Turberville v.

Colvin, No. 1:11CV262, 2014 WL 1671582, at *6 (M.D.N.C. Apr. 23,

2014) (unpublished), recommendation adopted, slip op. (M.D.N.C. May

15, 2014)     (Eagles,    J.).       The    ALJ must         nevertheless         evaluate

consultative      opinions      using      the     factors        outlined        in     the

regulations, and expressly indicate and explain the weight he or

she    affords   to    such   opinions.          See    20   C.F.R.     §    404.1527(c)

(“Regardless of its source, [the ALJ] will evaluate every medical

opinion [he or she] receive[s]” and where an opinion does not

warrant controlling weight, the ALJ must “consider all of the . . .

                                           19
factors [in 20 C.F.R. § 404.1527(c)(1)-(6)] in deciding the weight

[to] give to any medical opinion.” (emphasis added)).

     As Plaintiff did with Dr. Ahluwalia and Therapist Odom, she

argues   that,    “the   ALJ     failed    to    acknowledge      that   the   [SSA]

generally prefers the opinion of . . . Dr. Bradford . . . as [an]

examining source[]” (Docket Entry 12 at 10 (quoting 20 C.F.R.

§ 404.1527(c)(1) (“‘Generally, we give more weight to the medical

opinion of a source who has examined you than to the medical

opinion of    a   medical      source     who has     not   examined     you.’”))).

However, the ALJ’s analysis of Dr. Bradford’s opinions clearly

acknowledged that he examined Plaintiff (see Tr. 22), and Plaintiff

cites no authority requiring the ALJ to explicitly discuss every

factor in Section 404.1527(c).            See Moore, 2016 WL 4374847, at *2

(observing that “the Fourth Circuit ha[d] not mandated an express

discussion of each factor” in Section 404.1527(c)).

     Plaintiff also challenges the ALJ’s reliance on Plaintiff’s

“‘return to college in 2016’” to discount Dr. Bradford’s opinion

(Docket Entry 12 at 11 (quoting Tr. 22)), characterizing the ALJ’s

remark as “a highly selective statement of what actually occurred”

(id.).   According to Plaintiff, she “testified she tried to go to

community    college     twice    but   had     to   quit   due   to   her   bipolar

disorder” (id. (citing Tr. 38-39)) and “also quit university

studies” (id. (citing Tr. 623)).                However, the ALJ did not find

that Plaintiff completed any colleges courses, let alone obtained

                                          20
a degree; rather, the ALJ merely noted that the ability to attend

college      courses      reflected   a        level   of   mental    functioning

inconsistent with Dr. Bradford’s opinions that Plaintiff had marked

difficulty interacting with co-workers and the public and dealing

with the stress of a competitive work environment.                   (See Tr. 22;

see also Tr. 635.)

4.   Consistency Between the Opinions and With the Record

     Plaintiff next maintains that, “most critically, the ALJ

evaluated the[] opinions [in question] only in isolation of each

other, without considering the consistency between them.”                 (Docket

Entry   12    at   10.)      According     to    Plaintiff,   “[i]t    cannot   be

reasonably disputed that the consistent assessments of independent

examiners are powerful, probative and very relevant evidence” (id.)

that “must always be evaluated” (id. at 11 (citing 20 C.F.R.

§ 404.1527(c)(4))).        This argument fails because Plaintiff neither

explains how the opinions qualify as “consistent” with each other,

nor how an express comparison of the opinions by the ALJ would have

undermined the ALJ’s findings that all three of the opinions in

question     lacked    consistency       with     “evidence   that    [Plaintiff]

experienced improvement with medication, and ha[d] been described

as stable recently in the record” (Tr. 22, 23 (citing Tr. 757, 763,

766, 768, 770, 776, 778, 780, 782, 849, 860, 916, 919, 926)).                (See

Docket Entry 12 at 10-11.)



                                          21
     Plaintiff also argues that, contrary to the ALJ’s findings

(see Tr. 22-23), the record contains ample evidence ‘consistent’

with the opinions of Drs. Ahluwalia and Bradford and Therapist

[Odom]” (Docket Entry 12 at 12-13).         In that regard, Plaintiff

cites to her own subjective reports to medical providers and

clinical findings throughout the relevant period in this case which

she contends support the opinions of Drs. Ahluwalia and Bradford

and Therapist Odom.   (Id. at 13-16 (citing Tr. 40, 44, 597-99, 618-

21, 626-28, 638, 641, 753-54, 755, 757, 759, 761, 763-66, 768, 770,

772, 775-76, 778-81).) In so arguing, Plaintiff misinterprets this

Court’s standard of review.    The Court must determine whether the

ALJ supported his decision to discount the opinions in question

with substantial evidence, and not whether other record evidence

weighs against the ALJ’s analysis, Lanier v. Colvin, No. CV414-002,

2015 WL 3622619, at *1 (S.D. Ga. June 9, 2015) (unpublished) (“The

fact that [the p]laintiff disagrees with the ALJ’s decision, or

that there is other evidence in the record that weighs against the

ALJ’s decision, does not mean that the decision is unsupported by

substantial   evidence.”).    Here,    as   discussed   above,   the   ALJ

detailed substantial evidence warranting the discounting of the

opinions at issue.    (See Tr. 22-23 (citing Tr. 287, 631, 669, 757,

763, 766, 768, 770, 776, 778, 780, 782, 849, 860, 916, 919, 926).)




                                  22
5.   Non-Examining State Agency Consultants

     Lastly,   Plaintiff      challenges    the     ALJ’s     assignment   of

significant    weight    to   the   opinions       of   the    state   agency

psychological consultants (see Tr. 22), noting that the consultants

offered their opinions in May and October 2014 (see Tr. 101-05,

117-21), “prior to a substantial portion of the record.”               (Docket

Entry 12 at 17.)     Plaintiff contends that her “condition continued

to deteriorate after th[o]se opinions were rendered,” and “the ALJ

was required to consider the fact that the [] consultants did not

consider all of the relevant evidence.”            (Id. (citing 20 C.F.R.

§ 404.1527(c)(3), (6)).)

     The applicable regulations make clear that, although, as a

general matter, opinions from an examining source deserve more

weight than those from a non-examining source, see 20 C.F.R.

§ 404.1527(c)(1), non-examining state agency consultants constitute

“highly qualified physicians, psychologists, and other medical

specialists who are also experts in Social Security disability

evaluation[,]” 20 C.F.R. § 404.1527(e)(2)(i).               Indeed, ALJs can

permissibly credit the opinions of non-examining state agency

consultants,   who   typically   render    their    opinions    without    the

benefit of a full record, over those of examining sources, to the

extent the non-examining sources’ opinions remain consistent with

the evidence received subsequent to their opinions.            See Lapeer v.



                                    23
Astrue, No. 5:08–CV–256–D(1), 2009 WL 2487038, at *7 (E.D.N.C. Aug.

13, 2009) (unpublished).

      In this case, the ALJ accorded “significant weight” to the

state agency psychological consultants’ opinions “because they

[we]re consistent with the great majority of the evidence of

record” and “with evidence that [Plaintiff] experienced improvement

with medication, and ha[d] been described as stable recently in the

record.”     (Tr. 22 (emphasis added).)         Thus, as emphasized above,

the ALJ properly considered the consistency of the consultants’

opinions with evidence received after the consultants offered their

opinions, and Plaintiff has not provided any argument or reasons

why the ALJ’s analysis in that regard fell short (see Docket Entry

12 at 17).

      Under such circumstances, Plaintiff has not shown prejudicial

error with respect to the ALJ’s evaluation of the opinions of Dr.

Ahluwalia, Therapist Odom, and Dr. Bradford.10

      10
         Plaintiff also argues that, if the ALJ “ha[d] questions regarding . . .
the consistency of [the opinions in question] with the underlying record, he had
numerous options, . . . [such as] obtain[ing] testimony from a medical expert
[(‘ME’)], sen[ding] the file back to the [SSA’s] non-examining consultant for
review of the entire file, arrang[ing] for a more up-to-date consultative
examination, or even recontact[ing] any of the examining providers with questions
or for clarification.”        (Docket Entry 12 at 17 (citing 20 C.F.R.
§ 404.1520b(c)(1), Social Security Ruling 12-2p, Titles II and XVI: Evaluation
of Fibromyalgia, 2012 WL 3104869 (Jul. 25, 2012) (“SSR 12-2p”), HALLEX § I-2-5-
34).) However, Section 404.1520b(c) and SSR 12-2p describe options available to
an ALJ with insufficient evidence to determine the issue of disability, see 20
C.F.R. § 404.1520b(c)(1); SSR 12-2p, 2012 WL 3104869, at *4-5, a circumstance not
present here. Moreover, the HALLEX section provides that an ALJ may obtain an
opinion from an ME if the ALJ “[b]elieves an ME may be able to clarify and
explain the evidence or help resolve a conflict because the medical evidence is
contradictory, inconsistent, or confusing.” HALLEX § I-2-5-34. That section
clearly does not mandate that an ALJ consult an ME each time he finds a medical

                                       24
                              III. CONCLUSION

      Plaintiff has not established grounds for relief.

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, Plaintiff’s Motion for Judgment

Reversing or Modifying the Decision of the Commissioner of Social

Security (Docket Entry 11) be denied, and Defendant’s Motion for

Judgment on the Pleadings (Docket Entry 13) be granted, and that

this action be dismissed with prejudice.



                                          /s/ L. Patrick Auld
                                            L. Patrick Auld
                                     United States Magistrate Judge


August 7, 2019




opinion inconsistent with the overall evidence of record.

                                     25
